                                                                    United States District Court
                                                                      Southern District of Texas

                                                                         ENTERED
                  IN THE UNITED STATES DISTRICT COURT                December 18, 2019
                  FOR THE SOUTHERN DISTRICT OF TEXAS                  David J. Bradley, Clerk
                           HOUSTON DIVISION

DIANA ROSAS,                           §
                                       §
     Plaintiff,                        §
                                       §
v.                                     §       CIVIL ACTION NO. H-19-1242
                                       §
ANDREW SAUL,                           §
COMMISSIONER OF THE                    §
SOCIAL SECURITY ADMINISTRATION,        §
                                       §
     Defendant.                        §

                   ORDER ADOPTING MAGISTRATE JUDGE'S
                     MEMORANDUM AND RECOMMENDATION

     Having      reviewed   the   Magistrate     Judge's     Memorandum         and

Recommendation (Docket Entry No. 10) dated November 15, 2019, 1 the

court is of the opinion that said Memorandum and Recommendation

should be adopted by this court.

     It    is,    therefore,      ORDERED    that    the    Memorandum          and

Recommendation is hereby ADOPTED by this court.

     The Clerk shall send copies of this Order to the respective

parties.

     SIGNED in Houston, Texas, this                                       2019.




                                                   SIM LAKE
                                     SENIOR UNITED STATES DISTRICT JUDGE




           The parties filed no objections to the Memorandum and Recommendation.
